                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ARTURO J. VERGARA,
                                  11                                                       Case No. 18-06038 EJD (PR)
                                                         Plaintiff,
                                  12                                                       ORDER OF DISMISSAL
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14       NELSON, et al.,
                                  15                    Defendants.
                                  16

                                  17

                                  18            Plaintiff, a state prisoner proceeding pro se, filed civil rights complaint pursuant to
                                  19   42 U.S.C. § 1983, and a motion for leave to proceed In Forma Pauperis (“IFP”). (Docket
                                  20   Nos. 1, 2, 5.) On October 19, 2018, Plaintiff filed a notice declining Magistrate Judge
                                  21   Jurisdiction. (Docket No. 6.) On November 5, 2018, and November 6, 2018, the Clerk
                                  22   issued a notice of impending reassignment and a notice of reassignment based on
                                  23   Plaintiff’s declination.1 (Docket Nos. 7, 8.) On November 30, 2018, the notices of
                                  24   reassignment sent to Plaintiff were returned to the Court as undeliverable because Plaintiff
                                  25   was no longer in custody. (Docket Nos. 9, 10.) To date, Plaintiff has had no further
                                  26   communication with the Court since initiating this action.
                                  27

                                  28   1
                                           This action was reassigned to this Court on November 6, 2018. (Docket No. 8.)
                                   1            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                   2   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                   3   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                   4   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                   5   fails to receive within sixty days of this return a written communication from the pro se
                                   6   party indicating a current address. See L.R. 3-11(b).
                                   7            More than sixty days have passed since the mail addressed to Plaintiff at West
                                   8   County Detention Facility was returned as undeliverable. The Court has not received a
                                   9   notice from Plaintiff regarding a new address. Accordingly, the instant civil rights action
                                  10   is DISMISSED without prejudice pursuant to Rule 3-11 of the Northern District Local
                                  11   Rules.
                                  12            The Clerk shall terminate any pending motions.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.
                                  14           2/8/2019
                                       Dated: _____________________                       ________________________
                                                                                          EDWARD J. DAVILA
                                  15
                                                                                          United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order of Dismissal
                                       PRO-SE\EJD\CR.18\06038Vergara_dis-LR3
                                  28                                                  2
